December 8, 2011




                                   JUDGMENT

                       The Fourteenth Court of Appeals

                         KENNETH RAY RANDLE, Appellant

NO. 14-11-00784-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      This cause was heard on the motion of the appellant to withdraw the notice of
appeal. Having considered the motion, the Court orders the appeal DISMISSED and that
the appellant pay all costs expended in this appeal, and further orders this decision
certified below for observance.

      We further order the Clerk of this Court to issue the mandate immediately.